United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  November 9, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 05-40322
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

MARY HELEN PIZANA,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 2:04-CR-529-ALL
                      --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Mary Helen Pizana appeals her conviction and sentence for

possession of 9.9 kilograms of cocaine with intent to distribute,

in violation of 21 U.S.C. § 841(a) and (b)(1)(A).    She argues

that the sentencing provisions of 21 U.S.C. § 841(b) are

unconstitutional in light of Apprendi v. New Jersey, 530 U.S.
466, 490 (2000).     She concedes that her argument is foreclosed by

our opinion in United States v. Slaughter, 238 F.3d 580, 581-82

(5th Cir. 2000).     See United States v. Valenzuela-Quevedo,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40322
                                -2-

407 F.3d 728, 731 (5th Cir.), cert. denied, 126 S. Ct. 267

(2005).   She raises the issue only to preserve it for further

review.   Accordingly, Pizana’s argument is foreclosed, and the

judgment of the district court is AFFIRMED.